 

Case 1:18-cv-08612-GBD Document 78 Filed 08/10/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BLOCKCHAIN LUXEMBOURG S.A. and 4 Sat Fc caunnenenaepann ey,

PORTE RPS

 

 

 

 

 

BLOCKCHAIN (US), INC., ne ” AUG. 1 @ 2020... -
Plaintiffs, : ORDER
-against- : 18 Civ. 8612 (GBD)

PAYMIUM, SAS, a/k/a Blockchain.io,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The August 11, 2020 conference is adjourned to September 22, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

August 10, 2020
atte 5 Donk

B. DANIELS
Cated ates District Judge

 

 
